DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s reply of 12/09/2020 is acknowledged. With regard to the Office action mailed 08/18/2020, all rejections and objections set forth therein are withdrawn in view of the amendment. However, new rejections and objections prompted by the amendment are set forth below.

Claim Objections
Claim 7 (and by dependency claim 25) is objected to because of the following informalities:
In step a), “IAC nucleic acid molecules include comprising a first competitive for a first native nucleic acid and a second competitive template for a second native nucleic acid said first sample” should be “IAC nucleic acid molecules include template for a first native nucleic acid and a second competitive template for a second native nucleic acid in said first sample”.
In step f), since this is the first amplification of the “second native nucleic acid” and “second competitive template”, referring to the product as a “third amplified product thereof” does not make sense (nor did the previous version of the claim, referring to a “second amplified product thereof”). Applicant is advised to strike “third” and simply state “to produce an amplified product thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the original claim 9 referred to “said second reference nucleic acid”. This lacked antecedent basis as pointed out in the Office action mailed 02/28/2020. In response, Applicant amended the claim to refer to “said second reference nucleic acid target”, apparently tying this to the “second nucleic acid target” mentioned in claim 8. In response to the Office action mailed 07/10/2020, pointing out that the second target nucleic acid had not been referred to as a “reference”, Applicant amended the claim to strike the word “reference”. As noted in the 07/10/2020 Office action, this still leaves unclear what the difference between the “second relationship” (of claim 8) and the “third relationship” (of claim 9) since each is the relationship between the amplified product of the “second nucleic acid target” and the amplified product of the IAC for the second nucleic acid target. It is unclear what the intent of original claim 9 was. Paragraphs [0108]-[0109] of the specification as filed spoke of using genomic DNA as a “reference” to normalize the amounts of each IAC in the IAC mixture, but there is no discussion of comparing the relationship between a target of such material and the IAC for that target with the relationships of targets in a “non-reference” sample and their competitive IACs. Insofar as using one target in a sample as a “reference” for another target in that sample, claim 14 already appears to cover this.
Regarding claim 15, it is noted that “serially-diluted standardized mixtures” of claim 8 (from which claim 15 ultimately depends) are not recited in claim 8 as containing a “native nucleic acid target” for native nucleic acid targets (not the nucleic acid targets themselves). In addition, if claim 15 intends that it is the IAC for the second native nucleic acid target (aka “reference nucleic acid”) that is present at two different concentrations in two different serially-diluted standardized mixtures, it is submitted this would not further limit the claim because serial dilutions of a mixture of nucleic acids (IACs or otherwise) would inherently comprise different concentrations of each species in each different dilution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637